Citation Nr: 0118683	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  97-33 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim for service connection for back condition 
has been submitted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew D. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a October 1995 rating action 
of the New York, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  In a December 1945 rating decision, the RO denied the 
veteran's claim for service connection for a back disability.  
The veteran did not appeal and that decision is final.

2.  In a January 1994 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The veteran did not appeal, 
and, under the law, that decision is final.

3.  Evidence submitted since January 1994 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The preponderance of the evidence of record shows that 
the veteran's preexisting back disorder did not increase in 
severity during service.  


CONCLUSIONS OF LAW

1.  The January 1994 RO decision, denying service connection 
for a back injury as a result of failure to submit new and 
material evidence, is final.  38 U.S.C.A. § 7105 (West 1991).  

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for a back disorder is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  

3.  A back disorder was not incurred or aggravated by 
service.  38 U.S.C.A. §§  1110, 1153 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1945 decision, the RO denied service connection 
for a back deformity.  Evidence considered at that time 
included service medical records which showed that the 
veteran's back condition was a developmental abnormality 
which had pre-existed service and not been aggravated 
therein.  The veteran was notified of that decision in 
December 1945; however, no appeal was filed and that decision 
is now final.  38 U.S.C.A. § 7105(c) (West 1991).

In a rating decision of January 1994, the RO denied the 
veteran's claim of service connection for a back disorder for 
failure to submit new and material evidence.  In October 
1995, the veteran submitted a clinical summary from 179th 
Station Hospital dated August 1945.  In a rating decision of 
October 1995, the RO again denied the veteran's claim to 
reopen.  The RO found that the clinical summary was not new, 
but rather was cumulative and duplicative of evidence 
previously submitted and considered by the RO in the December 
1945 rating action.

The veteran filed a notice of disagreement in July 1996.  The 
veteran claimed that a clinical summary from August 1945 was 
new and material evidence and further claimed that the RO 
committed clear and unmistakable error. 

In a rating decision of July 2000, the RO found that the 
rating decision of December 1945 that denied service 
connection for a back condition was not clear and mistakable 
error.  As no appeal has been taken, the July 2000 decision 
is not before the Board for review.

In April 1998, the veteran submitted annual health 
examination school records from 1931 to 1941.  

In a supplemental statement of the case of July 2000, the RO 
found the school records submitted constituted new and 
material evidence.  However, the RO continued the prior 
disallowance of service connection for the veteran's back 
condition finding that the overall evidence showed the 
disorder preexisted service.  The RO further found that the 
veteran's symptoms were a natural progression of the 
preexisting condition and not aggravated by his service.  

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which 
declined, after having considered newly presented evidence, 
to reopen a previously disallowed claim because of a lack of 
new and material evidence.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996). 

Evidence submitted since January 1994 includes a one page 
clinical summary from the 179th Station Hospital dated August 
1945 and school records dating from 1931 to 1941.  

The August 1945 clinical summary is not new as it was 
available in December 1945, and again in June 1948, and 
January 1994.  The Board finds that because it was considered 
in prior rating actions, it is not new and material evidence 
for purpose of reopening the veteran's claim for service 
connection of his back condition.  

Recently submitted evidence also includes annual health 
examination school records from 1931 to 1941.  The records do 
not show any indication that the veteran suffered from back 
or spinal disabilities from school grades 2 through 10.  The 
school health records tend to provide a greater understanding 
of the veteran's disability.  As the evidence to reopen must 
merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision", Hodge, 155 F.3d at 
1363, the Board finds that this new evidence bears directly 
and substantially on the question of service connection.  
Accordingly, the Board agrees with the RO that new and 
material evidence has been submitted.  The claim of 
entitlement to service connection for a back disorder is 
reopened and the Board will address the merits of the claim.  

In the December 1945 rating decision, the RO found that the 
veteran suffered from deformity of the spine manifested by 
juvenile kyphosis of the lower dorsal vertebrae 
(Scheuermann's Disease).  The RO determined that the medical 
evidence supported the conclusion that the veteran's 
condition was in the nature of a preexisting constitutional 
or developmental abnormality, not a disability within the 
meaning of the legislation governing disability compensation.

Service medical records include the report of a December 1942 
physical examination at induction which included a diagnosis 
of moderate kypho scoliosis, not disabling.  

In a clinical summary dated in August 1945, the veteran was 
again diagnosed with kyphosis, adolescent (Scheuermann's 
Disease), symptomatic, cause undetermined.  The examiner 
reported that the veteran exhibited rather marked symptoms of 
adolescent kyphosis or Scheuermann's Disease.  The condition 
had become progressively symptomatic and the veteran was 
having difficulty performing his duties.  The disorder was 
judged to have existed prior to service, and not have been 
incurred in the line of duty.

A December 1945 Report of Board of Medical Officers found the 
veteran unfit for military service because of deformity of 
the spine manifested by juvenile kyphosis of the lower dorsal 
vertebrae (Scheuermann's Disease) asymptomatic; 
prespondylolisthesis of the fifth lumbar vertebra, 
asymptomatic; arthritis, rheumatoid, both sacro-iliac joints, 
moderate, asymptomatic; and hemi-vertebrae of S-5, 
asymptomatic.  It was further determined that the 
disabilities had existed prior to service and had not been 
aggravated during service.  The doctors opined that the 
progressive pain and disability were considered to be a 
natural sequelae to this type of disorder. 

Post-service medical records include the report of a December 
1979 private examination in which the veteran complained of 
back and neck pain.  He was diagnosed with mild L5-S1 disk 
space narrowing with facet joint sclerosis, an old severe 
Schmorl's defect at L1-L2, and a small anterior L4 
osteophyte.

In December 1979 and April 1980, the appellant was diagnosed 
with arthritis of the spine.

At a VA examination of May 1980, the veteran reported a 
history of low back pain with some radiation down the leg 
since a 1943 injury while training for combat duty.  The 
veteran reported that the pain had gradually worsened over 
the years and that for the past 10 years the pain was present 
night and day causing the veteran to quit his work in 
November 1979.  The veteran further described upper dorsal 
pain between the shoulders.  

The examiner reported that despite the long history of pain 
the veteran never saw a doctor about it prior to December 
1979.  The examiner's assessment was that the veteran 
suffered from dorsal and lumbar back pain without specific 
physical findings.

X-ray studies taken at that time indicated prominent thoracic 
kyphosis with a scoliosis concave to the left in the upper 
thoracic region and to the right in the lower thoracic 
region, an old L1 compression fracture, minimal lipping at 
the lower lumbar region, prominent lipping at the T12 
interspace, slight scoliosis concave to the left, and 
prominent anterior bony bridging at the thoracic spine.

VA outpatient treatment records dated from 1993 and 1994 
include a July 1993 VA radiologic examination in which the 
examiner noted significantly increased thoracic kyphosis 
associated with moderately severe hypertrophic degenerative 
changes seen throughout the thoracolumbar spine which 
demonstrates at mild/moderate "S shaped" scoliosis.

A September 1993 chart extract noted that the veteran had 
Scheuermann's disease throughout his entire spine.  

In statements submitted in February 1994, friends of the 
appellant stated that the veteran suffers from a back 
condition which has become progressively worse over the 
years. 

The school records submitted by the veteran in his most 
recent attempt to reopen the claim of service connection 
included annual health examination records from 1931 to 1941.  
For each year, his general condition was rated as "good" 
and there were no orthopedic or structural defects noted.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service  
38 C.F.R. § 3.306(b).  The United States Court of Appeals for 
Veterans Claims has held that intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for his back condition.  Although the 
recently submitted school records do not refer to any 
disability of the back and would tend to support the 
veteran's assertion that he did not have a pre-existing back 
condition, the physical examination at induction dated 
December 1942 diagnosed the veteran with moderate kypho 
scoliosis.  In addition, three physicians at a 1945 Medical 
Evaluation Board determined that the veteran suffered from 
deformity of the spine, manifested by juvenile kyphosis of 
the lower dorsal vertebrae (Scheuermann's Disease) and that 
such disability existed prior to service and was not 
aggravated by service. 

The Board has taken into consideration statements by the 
veteran in which he asserts that he did not suffer from a 
back condition prior to service.  Nevertheless, the medical 
evidence supports the conclusion that the veteran suffered 
from moderate kyphosis (Scheuermann's Disease) at the time of 
his entry into service.  As the veteran  is not trained in 
the field of medicine the physician statements have greater 
probative value.

The Board has also considered statements by the veteran in 
which he contends that his back condition was caused by an 
injury incurred during hand-to-hand combat training.  
However, no medical evidence was found in the veteran's 
service records regarding the happening of such incident, nor 
is there any medical opinion subsequent to service that such 
injury was incurred while in service.  As the evidence shows 
that the veteran did not actually engage the enemy in combat 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
for application.

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for a back 
disorder.  In so finding the Board holds that in the absence 
of any medical opinion to the contrary the competent evidence 
of record clearly and unmistakably demonstrates that the 
appellant's juvenile kyphosis existed prior to enlistment, 
hence rebutting any presumption of soundness that the 
appellant may be entitled to.  Moreover, in the absence of 
any medical opinion or competent evidence to the contrary, 
the Board finds that the preponderance of the evidence 
demonstrates that the appellant's juvenile kyphosis was not 
aggravated during his active duty service.  Finally, the 
preponderance of the evidence is against finding that any 
other back disorder, however diagnosed, was incurred or 
aggravated during the appellant's military service.  It is 
well to note that the only medical opinion addressing the 
central question on appeal is that offered by the Medical 
Evaluation Board in its determination that the progressive 
symptoms complained of by the veteran were the natural 
progress of his condition, and that the in-service back 
problems were due to a preexisting deformity.  On the basis 
of such unequivocal and uncontradicted medical evidence the 
Board finds that the veteran's disability was not aggravated 
by service beyond the natural progression of the disease.  
See Harris v. West, 11 Vet. App. 456 (1998).  

The benefit sought on appeal is denied.

In reaching this decision the Board notes that the appellant 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this respect, the RO has attempted to develop 
the record and has obtained the appellant's post-service 
treatment records.  In addition, the appellant has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2096 (to be codified at 38 U.S.C. § 5103A). 

Finally, in reaching this decision the Board has considered 
the "benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for back disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

